Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 8/5/2022 has been considered by the Examiner and made of record in the application file.



Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


         Claims 1-3, 5, 17, 19-20 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Maaref et al. (U.S. PG-Publication # 20200146044), in view of Belleschi et al. (U.S. PG-Publication # 2022/0039082). 


          Consider claims 1, 19, 28 and 30, Maaref et al. clearly disclose a method for wireless communications at a first user equipment (UE), comprising:  
          transmitting, to a device, a request to transmit one or more sidelink messages to a second UE (fig. 6a, par. 190 (FIG. 6A includes several transmissions, including an optional request 602 for SL transmission resource configuration, an RRC configuration 604 of resources used for transmissions, transmission 610 of an SA of TB1, transmission 612 of SL data of TB1));  
          receiving, from the device and based at least in part on the transmitted request, an indication of one or more configured sidelink resources allocated to the first UE by the device, the one or more configured sidelink resources being allocated to the first UE from a pool of sidelink resources configured for a sensing-based channel access procedure that is available for a plurality of UE’s; and 
          transmitting, to the second UE on at least one of the one or more configured
sidelink resources, the sidelink message based at least in part on the received indication (fig. 6a (610/612), par. 190 (FIG. 6A includes…an RRC configuration 604 of resources used for transmissions, transmission 610 of an SA of TB1)).  
          However, Maaref et al. do not specifically disclose the one or more configured sidelink resources configured for a sensing-based channel access procedure. 
          In the same field of endeavor,  Belleschi et al. clearly show:
          receiving, from the device and based at least in part on the transmitted request, an indication of one or more configured sidelink resources allocated to the first UE by the device (par. 289 (receiving, in response to the request, a SL resource pool configuration from the network node …..)), the one or more configured sidelink resources being allocated to the first UE from a pool of sidelink resources configured for a sensing-based channel access procedure that is available for a plurality of UE’s (par. 13 (the introduction of the so-called channel sensing and sensing-aware UE autonomous 
resource allocation), par. 289 (Embodiment 20. The method of any of embodiments 1-19, wherein the request for the SL resource pool configuration comprises one or more of: one or more geographical area identifiers associated with one or more respective SL resource pool configurations the wireless device would like to receive; an expected or planned route of the wireless device; an indication of a direction in which the wireless device is moving; a speed of the wireless device; a System Information Radio Network Temporary Identifier (SI-RNTI) of a system information block (SIB) containing a SL resource pool configuration the wireless device would like to receive; an identifier of the V2X application; a type of communication the wireless device is currently involved in; a time duration of the V2X application; capability information for the wireless device; an indication as to whether the wireless device desires a SL resource pool configuration in which resources are autonomously selected by the wireless device or in which resources are scheduled by the network node; a number of wireless devices involved in the V2X application; and an indication as to whether the wireless device needs to release previously configured resources));                   
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communications, as taught by Maaref, and show the one or more configured sidelink resources configured for a sensing-based channel access procedure, as taught by *** , so that sidelink transmission can perform efficiently.




          Consider claim 2, and as applied to claim 1 above, 
                          claim 20, and as applied to claim 19 above,
                          claim 29, and as applied to claim 28 above,
Maaref et al. clearly disclose a method, wherein receiving the indication of the one or more configured sidelink resources allocated to the first UE comprises:
          receiving the indication via radio resource control signaling (fig. 6a, par. 190 (FIG. 6A includes several transmissions, including an optional request 602 for SL transmission resource configuration, an RRC configuration 604 of resources used for transmissions, transmission 610 of an SA of TB1, transmission 612 of SL data of TB1), a downlink control information message, or both. 



          Consider claim 3, and as applied to claim 1 above, Maaref et al. clearly disclose a method, wherein transmitting the sidelink message comprises:           
          transmitting, to the second UE, one or more hybrid automatic repeat request transmissions on the at least one of the one or more configured sidelink resources (par. 122 (In distributed grant-free mode for SL transmission as disclosed herein, a UE could use a transmission pattern to transmit and retransmit a data block with a fixed repetition number according to the transmission pattern, without any HARQ feedback)).  



          Consider claim 5, and as applied to claim 3 above, Maaref et al. clearly disclose a method, wherein the one or more hybrid automatic repeat request transmissions comprise an initial hybrid automatic repeat request transmission (par. 122 (In distributed grant-free mode for SL transmission as disclosed herein, a UE could use a transmission pattern to transmit and retransmit a data block with a fixed repetition number according to the transmission pattern, without any HARQ feedback)), one or more hybrid automatic repeat request retransmissions, or a combination thereof.



          Consider claim 17, and as applied to claim 1 above,
                          claim 27, and as applied to claim 19 above, 
Maaref et al. clearly disclose:
          transmitting the request comprising a request for one or more sidelink resources for transmitting the sidelink message (fig. 6a, par. 190 (FIG. 6A includes several transmissions, including an optional request 602 for SL transmission resource configuration, an RRC configuration 604 of resources used for transmissions, transmission 610 of an SA of TB1, transmission 612 of SL data of TB1)).  



         Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Maaref et al. (U.S. PG-Publication # 20200146044), in view of Belleschi et al. (U.S. PG-Publication # 2022/0039082), and in view of Chae et al. (U.S. PG-Publication # 2021/0289380).


          Consider claim 18, and as applied to claim 1 above, Maaref et al. clearly disclose the method as described.
          However, Maaref et al. do not specifically disclose transmitting the sidelink message on the at least one of the one or more configured sidelink independent of performing the sensing-based channel access procedure.
          In the same field of endeavor, Chae et al. clearly show: 
          transmitting the sidelink message on the at least one of the one or more configured sidelink independent of performing the sensing-based channel access procedure (par. 116 (Referring to FIG. 9, in transmission mode 3 based on centralized scheduling, when a vehicle requests sidelink resources to an eNB (S901a), the eNB allocates the resources (S902a), and the vehicle transmits a signal in the resources to another vehicle (S903a))).                    
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communications, as taught by Maaref, and show transmitting the sidelink message on the at least one of the one or more configured sidelink independent of performing the sensing-based channel access procedure, as taught by Chae, so that sidelink transmission can perform efficiently.





         Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Maaref et al. (U.S. PG-Publication # 20200146044), in view of Belleschi et al. (U.S. PG-Publication # 2022/0039082), and in view of Kwak et al. (U.S. PG-Publication # 2020/0288435),



          Consider claim 4, and as applied to claim 3 above, Maaref et al. clearly disclose retransmission and sensing-based procedure.
          However, Maaref et al. do not specifically disclose HARQ.
          In the same field of endeavor, Kwak et al. clearly show:                   
          transmitting, to the second UE, an initial hybrid automatic repeat request transmission on the at least one of the one or more configured sidelink resources (par. 160 (In step S1410, the first apparatus according to an embodiment may transmit first sidelink control information to a second apparatus through a physical sidelink control channel (PSCCH))), par. 166 (HARQ); and             
          transmitting, to the second UE, one or more hybrid automatic repeat request retransmissions based at least in part on transmitting a second request to the device, performing the sensing-based channel access procedure, or a combination thereof  ( fig. 14, par. 161 (In step S1420, the first apparatus according to an embodiment may transmit second sidelink control information to the second apparatus through a physical sidelink shared channel (PSSCH) related to the PSCCH), par. 166 (HARQ)). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communications, as taught by Maaref, and show HARQ, as taught by Kwak, so that sidelink transmission can perform efficiently.

  



         Claims 6, 10-14, 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Maaref et al. (U.S. PG-Publication # 20200146044), in view of Belleschi et al. (U.S. PG-Publication # 2022/0039082), and in view of Park et al. (U.S. PG-Publication # 2022/0140956),


          Consider claim 6, and as applied to claim 1 above, 
                          claim 21, and as applied to claim 19 above,
Maaref et al. clearly disclose the method as described.
          However, Maaref et al. do not specifically disclose receiving, from the device, an additional indication of one or more additional configured sidelink resources. 
          In the same field of endeavor, Park et al. clearly show:                   
          receiving, from the device, an additional indication of one or more additional configured sidelink resources allocated to one or more additional UEs, the one or more additional configured sidelink resources being allocated to the one or more additional UEs from the pool of sidelink resources configured for the sensing-based channel access procedure (par. 30 (receiving a signal for allocating one or more first resources from a base station; transmitting the 
sidelink signal to a second UE on the one or more first 
resources; receiving hybrid automatic repeat request (HARQ) negative acknowledgement (NACK) feedback for the sidelink signal from the second UE; and receiving a signal for allocating a second resource as an initial transmission resource from the base station. In this case, the second resource may be used as a resource for retransmitting the sidelink signal)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communications, as taught by Maaref, and show receiving, from the device, an additional indication of one or more additional configured sidelink resources, as taught by Park, so that sidelink transmission can perform efficiently. 



          Consider claim 10, and as applied to claim 1 above, Maaref et al. clearly disclose wherein the one or more subsequent configured sidelink resources are available to be used by an additional UE (fig. 6a, par.190 (The SA indicates the resources and parameters used for data transmission), par. 198 (The transmission 614 from UE1 to UE3….illustrates transmission of an SA associated with TB2, performed using the RRC configured SL control resources)).
          However, Maaref et al. do not specifically disclose one or more subsequent configured sidelink. 
          In the same field of endeavor, Park et al. clearly show: 
          transmitting, on a first configured sidelink resource of the one or more configured sidelink resources allocated to the first UE, an additional indication corresponding to one or more subsequent configured sidelink resources of the one or more configured sidelink resources after the first configured sidelink resource (par. 30 (receiving a signal for allocating one or more first resources from a base station; transmitting the sidelink signal to a second UE on the one or more first resources….and receiving a signal for allocating a second resource as an initial transmission 
resource from the base station), 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communications, as taught by Maaref, and show one or more subsequent configured sidelink, as taught by Park, so that sidelink transmission can perform efficiently.



          Consider claim 11, and as applied to claim 10 above, Maaref et al. clearly disclose the method as described.
          However, Maaref et al. do not specifically disclose a single subsequent configured sidelink resource. 
          In the same field of endeavor, Park et al. clearly show: 
          wherein the additional indication corresponding to the one or more subsequent configured sidelink resources comprises a single subsequent configured sidelink resource (par. 30 (receiving a signal for allocating a second resource as an initial transmission 
resource from the base station), a set of subsequent configured sidelink resources defined by a time-frequency window, a set of subsequent configured sidelink resources with a specified periodicity, or a combination thereof.                  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communications, as taught by Maaref, and show a single subsequent configured sidelink resource, as taught by Park, so that sidelink transmission can perform efficiently.



          Consider claim 12, and as applied to claim 1 above, Maaref et al. clearly disclose the method as described.
          However, Maaref et al. do not specifically disclose a non-zero cyclic prefix extension.
          In the same field of endeavor, Park et al. clearly show:
          wherein transmitting the sidelink message comprises: 
          transmitting the sidelink message on the at least one of the one or more configured sidelink resources with a non-zero cyclic prefix extension (fig. 11, par. 56 (FIG. 11 is a diagram illustrating the structure of an S-SSB in an extended cyclic prefix (ECP) case)).                    
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communications, as taught by Maaref, and show a non-zero cyclic prefix extension, as taught by Park, so that sidelink transmission can perform efficiently.



          Consider claim 13, and as applied to claim 1 above, 
                         claim 23, and as applied to claim 19 above,
Maaref et al. clearly disclose the method as described.
          However, Maaref et al. do not specifically disclose a non-zero cyclic prefix extension.
          In the same field of endeavor, Park et al. clearly show:
          wherein the one or more configured sidelink resources comprise sidelink resources with a non-zero cyclic prefix extension (fig. 11, par. 56 (FIG. 11 is a diagram illustrating the structure of an S-SSB in an extended cyclic prefix (ECP) case)), sidelink resources with a zero cyclic prefix extension, sidelink resources indicated by a sidelink broadcast channel, or a combination thereof. 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communications, as taught by Maaref, and show a non-zero cyclic prefix extension, as taught by Park, so that sidelink transmission can perform efficiently. 



          Consider claim 14, and as applied to claim 1 above, 
                         claim 24, and as applied to claim 19 above,
Maaref et al. clearly disclose the method as described.
          However, Maaref et al. do not specifically disclose one or more periodical reports.
          In the same field of endeavor, Park et al. clearly show:
          transmitting, to the device, one or more periodical reports, wherein the one or more configured sidelink resources are based at least in part on the one or more periodical reports (par. 158 (a transmitting UE may report an SL hybrid automatic repeat request (SL HARQ) feedback received from a receiving UE to the BS. In this case, PUCCH resources and a timing for reporting the SL HARQ feedback to the BS may be determined based on an indication in a PDCCH, by which the BS allocates resources for SL transmission)). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communications, as taught by Maaref, and show one or more periodical reports,, as taught by Park, so that sidelink transmission can perform efficiently. 




         Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Maaref et al. (U.S. PG-Publication # 20200146044), in view of Belleschi et al. (U.S. PG-Publication # 2022/0039082), and Park et al. (U.S. PG-Publication # 2022/0140956), and in view of Lin et al. (U.S. PG-Publication # 2021/0203429),


          Consider claim 7, and as applied to claim 6 above, 
                         claim 22, and as applied to claim 21 above,
Maaref et al. clearly disclose the method as described.
          However, Maaref et al. do not specifically disclose a sidelink broadcast channel.
          In the same field of endeavor, Lin et al. clearly show:                   
          transmitting the additional indication of the one or more additional configured sidelink resources via a sidelink broadcast channel message (fig. 2, par. 55 (transmitting a resource set associated with an SSB within a subframe or slot, wherein the SSB includes sidelink primary synchronization signal (S-PSS), sidelink secondary synchronization signal (S-SSS), and physical sidelink 
broadcast channel (PSBCH), and the resource set includes two orthogonal frequency division multiplexing (OFDM) symbols used for the S-PSS, two OFDM symbols used for the S-SSS, more than 1 OFDM symbol used for the PSBCH)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communications, as taught by Maaref, and show a sidelink broadcast channel, as taught by Lin, so that sidelink transmission can perform efficiently.


          Consider claim 8, and as applied to claim 7 above, Maaref et al. clearly disclose the method as described.
          However, Maaref et al. do not specifically disclose transmitting the additional indication of the one or more additional configured sidelink resources via a sidelink remaining system information message that is frequency division multiplexed with the sidelink broadcast channel message.
          In the same field of endeavor, Lin et al. clearly show:            
          transmitting the additional indication of the one or more additional configured sidelink resources via a sidelink remaining system information message that is 
frequency division multiplexed with the sidelink broadcast channel message (ig. 2, par. 55 (transmitting a resource set associated with an SSB within a subframe or slot, wherein the SSB includes sidelink primary synchronization signal (S-PSS), sidelink secondary synchronization signal (S-SSS), and physical sidelink 
broadcast channel (PSBCH), and the resource set includes two orthogonal frequency division multiplexing (OFDM) symbols used for the S-PSS, two OFDM symbols used for the S-SSS, more than 1 OFDM symbol used for the PSBCH)). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communications, as taught by Maaref, and show transmitting the additional indication of the one or more additional configured sidelink resources via a sidelink remaining system information message that is frequency division multiplexed with the sidelink broadcast channel message, as taught by Lin, so that sidelink transmission can perform efficiently.





          Consider claim 9, and as applied to claim 6 above, Maaref et al. clearly disclose a method, wherein receiving the additional indication of the one or more additional configured sidelink resources comprises: 
          receiving the additional indication from the device via a broadcast message (par. 117 (Transmission pattern pool may also be signaled by broadcast signaling (e.g. in SIB)), par. 187 ( a BS may broadcast system information to all the UEs in a cell. The system information (e.g. SIB) may optionally contain some parameters of the resource configuration for SL transmission that is common for all the UEs in the cell)). 





         Claims 15-25 are rejected under 35 U.S.C. 103 as being unpatentable over Maaref et al. (U.S. PG-Publication # 20200146044), in view of Belleschi et al. (U.S. PG-Publication # 2022/0039082), and in view of Belleschi et al. (U.S. PG-Publication # 2022/0110105),


          Consider claim 15, and as applied to claim 1 above, 
                          claim 25, and as applied to claim 19 above,
Maaref et al. clearly disclose the method as described.
          However, Maaref et al. do not specifically disclose a configured release counter. 
          In the same field of endeavor, Belleschi et al. clearly show: 
          releasing the one or more configured sidelink resources based at least in part on a configured release counter (par. 138 (at the beginning of the resource selection procedure, a transmitting counter is initialized. The counter is stepped (e.g., decremented) whenever a SL transmission is performed. When the counter reaches 0 (zero), the embodiment of the UE 100 or 200 performs a further resource reselection procedure)).                   
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method for wireless communications, as taught by Maaref, and show a configured release counter, as taught by Belleschi, so that sidelink transmission can perform efficiently.






                                             Allowable Subject Matter

 	Claims 16 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


                                       Response to Amendment


            Applicant's arguments filed on 10/10/2022, with respect to claim 1, on pages 9-13 of the remarks, have been carefully considered.
           In the present application, Applicants basically argue that Maaref and Chae do not teach or suggest “receiving...an indication of one or more configured sidelink resources allocated to the first UE, the one or more configured sidelink 
resources being allocated to the first UE by the device from a pool of sidelink 
resources configured for a sensing-based channel access procedure that is available for
a plurality of UEs,”. The Examiner has modified the response with a new reference which provides “receiving...an indication of one or more configured sidelink resources allocated to the first UE, the one or more configured sidelink resources being 
allocated to the first UE by the device from a pool of sidelink resources 
configured for a sensing-based channel access procedure that is available for
a plurality of UEs”. See the above rejections of claim 1, for the relevant interpretation and citations found in Belleschi, disclosing the new limitations.


                                       

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
December 3, 2022